Citation Nr: 1143480	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  07-27 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as due to exposure to herbicides. 

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel








INTRODUCTION

The Veteran had active military service from October 1971 to December 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

When this case was before the Board in November 2009, it was decided in part and remanded in part for additional development.  The case since has been returned to the Board for further appellate action.

The issues of entitlement to a total disability rating based on individual unemployability due to service-connected psychiatric disability and entitlement to an earlier effective date for service connection for psychiatric disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Peripheral neuropathy of the upper or lower extremities was not present in service or manifested until years after service, and no currently present peripheral neuropathy is etiologically related to service, to include exposure to herbicides in service.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the upper and lower extremities are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for peripheral neuropathy of the upper and lower extremities.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

Veteran Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In November 2005, well prior to issuance of the rating decision on appeal, the RO sent the Veteran a letter informing him of the evidence required to substantiate his claims, the evidence and information that he should submit, and the assistance that VA would provide to obtain evidence on his behalf.  Although he was not provided notice with respect to the disability-rating and effective-date elements of the claims until December 2006, after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development, the RO readjudicated the Veteran's claims in May 2007.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency on the merits of any of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds VA has complied with its duty to assist the Veteran in the development of these claims.  In this regard, the Board notes that service treatment records (STRs) and VA and non-VA treatment records were obtained.  In addition, the Veteran was afforded an appropriate VA examination pursuant to the Board's remand directive.  The Veteran has questioned the adequacy of the examination report but he has not said anything that persuades the Board that the examination was deficient in any way.  The examination report reflects that the examiner reviewed the Veteran's pertinent history, performed a thorough examination, and properly supported her opinions.  In sum, the Board is satisfied that the examination report with addendum is adequate for adjudication purposes and is in compliance with the Board's remand directive.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

In sum, the Board is satisfied any procedural errors in the development and consideration of the claims by the originating agency were insignificant and not prejudicial to the Veteran. 

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The last date on which the veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a) (6) (iii). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran stated in a Statement in Support of Claim, received in January 2006, that exposure to herbicides is the only cause of his various disorders, to include peripheral neuropathy of the upper and lower extremities. 

Acute and subacute peripheral neuropathy are conditions that are subject to presumptive service connection on the basis of herbicide exposure.  38 C.F.R. § 3.309(e).  A note following the section states that the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.

The Veteran has reported that the symptoms of his peripheral neuropathy began many years after service.  In addition, there is no medical evidence suggesting that he manifested peripheral neuropathy within weeks or months of his exposure to herbicides or indicating that he has been diagnosed with acute or subacute peripheral neuropathy.  

The Secretary of Veterans Affairs has determined there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999). 

Chronic peripheral neuropathy is not a disorder for which the Secretary has determined a relationship exists between exposure to herbicides and the disease.  38 C.F.R. § 3.309(e).  However, notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44   (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171   (1998). 

Service treatment records are negative for any evidence of peripheral neuropathy.  In November 1974, shortly before the Veteran's separation from service, he received an examination in which the clinical evaluation of his upper and lower extremities was normal.

The Veteran had a VA Agent Orange examination in July 2005 in which he complained of increasing difficulties with weakness, particularly in both upper extremities; numbness and tingling in the hands; numbness and tingling in the ulnar aspect of both arms; and repeated episodes of swelling with redness and itching involving the feet and hands.  The VA examiner stated that the question of neurological deficit had yet to be established, but if the cerebrovascular accident had occurred subclinically this might be associated with metabolic syndrome and possibly also associated with Agent Orange exposure; peripheral neuritis might also be considered associated with Agent Orange exposure. 

The Veteran's spouse submitted a statement in January 2006 attesting to the Veteran's complaints of heavy and aching arms; loss of strength in both hands; numbness, tingling, and swelling in both hands and feet; heat in both hands and feet; itching; and sensitivity.

Review of VA treatment records shows complaints to include peripheral neuropathy, burning sensations in both hands, involuntary arms/leg jumping, swelling in hands/feet, numbness lateral palms and feet, diffuse itching, decreased grip, and twitching at night; diagnosis of restless leg syndrome; diagnostic findings on neurological workup suggestive of a basal ganglia disease; and a clinical impression of peripheral neuropathy/sensory and motor.

In response to the Board's remand in November 2009, the Veteran was afforded a VA examination in March 2010.  The Veteran reported symptoms starting in 2000 to include a history of progressively worse numbness in his hands and feet; and his hands and feet getting red, hot, and itchy.  The Veteran did not tolerate electric stimulation required for nerve conduction studies in relation to his restless legs/peripheral neuropathy and requested that it be discontinued.  The VA examiner noted that the tips of the Veteran's toes were enervated-posterior tibias but the distal changes were more likely related to tight shoes than peripheral neuropathy, especially in light of the very distal toe tip change with the remaining portion normal.  The peripheral nerve evaluation was normal for him.  The VA examiner diagnosed peripheral neuropathy, mild intermittent ulnar neuropathy, self-induced.  The examiner opined that although other symptoms were noted, examination did not demonstrate the presence of peripheral neuropathy other than mild, intermittent ulnar neuropathy whose cause was more likely than not related to the habit of resting on elbows which was noted and remarked upon by the examiner to the Veteran and his spouse.  The examiner noted that during the examination, the Veteran kept returning to the same posture.  The examiner further opined that she found no evidence to suggest the Veteran had an Agent Orange induced peripheral neuropathy.

In an addendum opinion submitted in August 2011, the March 2010 VA examiner clarified that the Veteran only had mild, intermittent ulnar neuropathy that was caused by (or as least as likely as not caused by) his posture, and physical examination supported evidence of this; that this habitual posture (of leaning on his forearms) was not caused or related to military service; and there was no peripheral neuropathy which was etiologically related or caused by military service or exposure to Agent Orange.

The foregoing evidence shows and the Veteran does not dispute that he did not develop peripheral neuropathy until many years following his discharge from service.  With respect to the contention that the Veteran's peripheral neuropathy is related to his exposure to herbicides in service, the Board acknowledges that the July 2005 Agent Orange examiner stated that the Veteran might have peripheral neuropathy related to Agent Orange exposure.  However, opinions such as this, which are speculative, general, or inconclusive in nature, cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The March 2010 examiner has opined that the Veteran's peripheral neuropathy is not related to his exposure to herbicides.  This opinion was rendered after reviewing the Veteran's pertinent history and examining the Veteran.  In addition, the examiner properly supported her opinion.  Therefore, the Board has found the March 2010 examination report and the August 2011 addendum to be persuasive evidence against the claims.

The Board has also considered the statements submitted by the Veteran and his spouse.  However, neither has alleged that the Veteran manifested pertinent symptoms during service.  While the Veteran appears to sincerely believe that his claimed disabilities are related to herbicide exposure, as a lay person, he is not competent to provide an opinion linking his peripheral neuropathy to herbicide exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As discussed above, the medical evidence demonstrates that his peripheral neuropathy is not related to herbicide exposure. 

Accordingly, the Board must conclude that service connection is not warranted for peripheral neuropathy of the upper or lower extremities.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as due to exposure to herbicides, is denied. 

Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to exposure to herbicides, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


